Title: From Alexander Hamilton to Tench Coxe, [February-May 1791]
From: Hamilton, Alexander
To: Coxe, Tench


[Philadelphia, February-May, 1791]
Dr. Sir
I send you some letters to be copied also the draft of instructions to Commanders of Revenue Cutters to be considered &c.
The preparation of the other letters concerning Cutters ought to be a primary object. As Registers cannot pursuant to the Registering Act be furnished to them will it not be proper they should have some Treasury paper as equivalent to it? If it will a Survey ought to be directed to be transmitted to the Treasury.
I remain at home this forenoon. Send me the note of monies in hands of Collectors when ready & whatever papers require signing.
I wish also to have your draft and my alterations of the manufacturing Report as I am about to review the whole and give it its final form. I want to see the papers in their original state as there are some minute things which have been altered perhaps not for the better—& on a revision may be reinstated.
Yrs. sincerely
A Hamilton
Tuesday Morning
